MITCHELL, J.
(dissenting).
It stands admitted that where a lot fronts or abuts on two streets, and water pipes are laid on both streets, the universal practice in St. Paul is to assess it only for the distance it fronts or abuts on one street. As I understand them, counsel for the city and county concede that this is the proper method of assessing the frontage tax for water pipes.
Assuming this to be correct, I do not think the city has any right to assess this tract for frontage on both Dale and Front streets, or (at least, under the facts of this case) to treat it as subdivided into imaginary lots or tracts. As held in the opinion of the court, the word “lot” is synonymous with “tract” or “parcel.” It stands admitted that the land is unplatted, and is all used as one tract, for purposes of pasturage; and there is no suggestion that it is so held and used for the fraudulent purpose of avoiding payment of its legitimate share of taxes and assessments.
Under such circumstances, I do not think the city has any more right to cut up the tract into imaginary lots, for purposes of assessment, than it would have to do so in the case of any other lot or tract which the city authorities think the owner has not subdivided into as small tracts as he ought to have done. My view, therefore, is that this tract should have been assessed only for its frontage on one street; and it necessarily follows from this that the landowner is not entitled to any deduction on account of possible future streets, when he shall, if ever, subdivide the land into smaller lots or tracts.
*95I concur in the opinion of the court as to the constitutionality of the statute, and as to the liability of this tract to assessment for a water-frontage tax.